Case: 16-11990   Date Filed: 02/15/2017   Page: 1 of 6


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT

                     ________________________

                           No. 16-11990
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:14-cv-21967-KMW



VENEVISION PRODUCTIONS LLC,
MARIANA MONZON,


                                                       Plaintiffs - Appellants,



versus



DIRECTOR, TEXAS SERVICE CENTER, U.S. CITIZENSHIP
AND IMMIGRATION SERVICES,
CHIEF, ADMINISTRATIVE APPEALS OFFICE,
U.S. CITIZENSHIP AND IMMIGRATION SERVICES,
DISTRICT DIRECTOR, U.S. CITIZENSHIP AND IMMIGRATION
SERVICES, MIAMI DISTRICT,
ACTING DIRECTOR, U.S. CITIZENSHIP AND IMMIGRATION
SERVICES,
SECRETARY, DEPARTMENT OF HOMELAND SECURITY, et al.,
             Case: 16-11990    Date Filed: 02/15/2017   Page: 2 of 6


                                                         Defendants - Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (February 15, 2017)

Before TJOFLAT, WILSON, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Appellants Venevision Productions, LLC, and Mariana Monzon challenge

the district court’s grant of summary judgment to the appellees. The appellants

seek review of the decision by the Administrative Appeals Office’s (AAO) of the

United States Citizenship and Immigration Services’ (UCIS) to deny a Form I-140

Petition for an Immigrant Alien Worker. The AAO denied the appeal after de

novo review of an initial denial by the UCIS. The AAO denied the appeal on two

separate grounds—the marriage fraud bar and Venevision’s inability to pay the

proffered wages to Monzon.

      Appellants generally argue that the AAO decision was not only based on an

incomplete record but was also arbitrary, capricious and an abuse of discretion.

Appellants also argue that the AAO and the UCIS violated their due process rights

by violating federal regulations in its disposing of their immigration petitions,

specifically in failing to present them with a meaningful opportunity to rebut


                                       2
               Case: 16-11990    Date Filed: 02/15/2017   Page: 3 of 6


derogatory evidence, failing to follow set procedures, and in giving conclusive

effect to previous determinations. Finally, appellants argue that the record does

not support a finding of marriage fraud.

                                      I.

      Monzon, a Venezuelan citizen, met Rodolfo Valdes, a U.S. citizen, in late

2004 while she was working for Venevision. The two married on February 8,

2008. On April 26, 2009, Valdes filed a Form I-130 Petition for an Alien Relative

on behalf of Monzon, seeking permanent resident status for his new wife. On

September 9, 2009, after Monzon and Valdes’s interview in connection with the

Form I-130 petition, the UCIS issued a Notice of Intent to Deny (NOID) the

petition.   The NOID identified several discrepancies and determined that the

marriage was fraudulent. Monzon and Valdes submitted a timely response to the

NOID, but the petition was ultimately denied in October 2009. Monzon and

Valdes failed to appeal that denial, and later divorced in 2010.

      Two years later, in December 2012, Venevision filed a Form I-140 Petition

for an Alien Worker on behalf of Monzon. But in June 2013, UCIS issued a NOID

for this petition as well, determining that the marriage fraud bar applies to the

petition. Venevision filed a timely response to the NOID, but the Form I-140

petition was formally denied in August 2013. Venevision appealed to the AAO,

which denied the appeal based on Monzon’s previous marriage fraud, and also


                                           3
              Case: 16-11990     Date Filed: 02/15/2017   Page: 4 of 6


because it found that Venevision’s inability to pay the proffered wages served as

another basis for denial. This appeal followed.

                                     II.

      We review a district court’s grant of summary judgment de novo, applying

the same legal standards that bounded the district court. Shuford v. Fid. Nat’l

Prop. & Cas. Ins. Co., 508 F.3d 1337, 1341 (11th Cir. 2007).              Under the

Administrative Appeals Act, the federal statute governing agency appeals, a

reviewing court is generally bound by agency adjudications, unless such

adjudications are “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with the law.” Sierra Club v. Flowers, 526 F.3d 1353, 1360 (11th Cir.

2008) (internal quotation marks omitted).          “This standard is exceedingly

deferential . . . [and the court may not] conduct its own investigation and substitute

its own judgment for the administrative agency’s decision.” Id. (internal quotation

marks omitted). Therefore, the focus of our review here is the record. Pres.

Endangered Areas of Cobb’s History, Inc. v. U.S. Army Corps of Eng’rs, 87 F.3d
1242, 1246 (11th Cir. 1996).

      None of the appellants’ claims are availing. First, the appellants’ challenges

to the record—illegible handwriting and failure to transcribe the interview nearly

word for word—fail as a matter of law. Appellants cannot point to any law

requiring such practices. Second, the due process claims based on violations of


                                           4
               Case: 16-11990       Date Filed: 02/15/2017      Page: 5 of 6


federal regulations and failure to follow internal procedures also lack merit.

Failure to follow internal administrative manuals does not establish a cause of

action because such manuals do not have the force and effect of law. See Bright v.

Nimmo, 756 F.2d 1513, 1515–17 (11th Cir. 1985), Bradley v. Sebelius, 621 F.3d
1330, 1338–39 (11th Cir. 2010). Appellants have also failed to state a viable due

process claim because there is no liberty interest at stake. See Scheerer v. Att’y

Gen., 513 F.3d 1244, 1253 (11th Cir. 2008). In further support of their due process

claim, the appellants argue that the appellees violated federal regulations 8 C.F.R.

§ 103.2(b)(16)(i)1 and 8 C.F.R. § 204.2(a)(1)(ii)2. But no such regulations were

violated.   Appellants were afforded an opportunity to rebut the derogatory

evidence that was presented and the AAO did not give conclusive effect to the

previous Form I-130 petition.

      Third, appellants’ argument that the marriage fraud finding was unsupported

by substantial evidence in the record, and was based solely on the prior Form I-130

denial notice also lacks merit.        Appellants were on notice of the finding of

marriage fraud and given an opportunity to submit evidence to rebut that finding.

The AAO properly reviewed all of the evidence de novo, including the rebuttal

evidence.    And the record contains substantial and probative evidence that
      1
        An applicant must be advised of “derogatory information” and be given a chance to
      rebut the information and present evidence on his or her own behalf.
      2
        An application of a petition filed on behalf of an individual who has engaged in
      marriage fraud must be denied when there is “substantial and probative” evidence in the
      record.
                                              5
               Case: 16-11990     Date Filed: 02/15/2017   Page: 6 of 6


marriage fraud existed: several discrepancies in Monzon and Valdes’s interview

answers, bank statements showing separate accounts, pay stubs showing separate

addresses some eight months after Monzon and Valdes were married, and an

absence of evidence about the marriage. See Stone Webster Const., Inc. v. U.S.

Dept. of Labor, 684 F.3d 1127, 1133 (11th Cir. 2012) (explaining that substantial

evidence exists when a reasonable person could accept that it supports a

conclusion).

   But even if the marriage fraud bar did not apply, the AAO’s independent basis

for denial—Venevision’s inability to pay the proffered wages—stands and is also

not a violation of due process. The appellants had a chance to dispute the inability

to pay the proffered wage and cannot show that they were prejudiced or that the

outcome would have been different had AAO notified them that it intended to deny

the petition based on the inability to pay.

   The AAO’s decision to deny the Form I-140 petition based on the marriage

fraud bar was appropriate, and not arbitrary or capricious.

      AFFIRMED.




                                              6